Citation Nr: 0629697	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to February 1, 2003, 
for the award of additional compensation on account of a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1966 to 
March 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which adjusted 
the veteran's disability benefits effective February 1, 2003, 
to account for the addition of the veteran's spouse as a 
dependent.


FINDINGS OF FACT

1.  The veteran and his wife were married on December [redacted], 
1969.  

2.  In June 1971, the RO granted service connection for post-
operative lumbar laminectomy and assigned a 10 percent 
disability rating.  

3.  By an August 2001 rating decision, the RO granted service 
connection for type II diabetes mellitus and assigned a 20 
percent disability rating effective from July 9, 2001.  The 
veteran's combined rating was increased to 30 percent, 
effective from July 9, 2001.  

4.  The veteran was notified of the decision in a September 
2001 letter.  The RO informed the veteran that the 
information sent to VA by the veteran regarding his 
dependents was incomplete, and that he had one year from the 
date of the letter in which to submit the evidence.  He was 
asked to complete a VA Form 21-686c.  

5.  The veteran submitted a completed VA Form 21-686c in 
January 2003.

6.  The veteran's disability award was amended to include his 
spouse as a dependent, effective from February 1, 2003.  




CONCLUSION OF LAW

An effective date prior to February 1, 2003, for award of 
additional compensation benefits because of the veteran's 
dependent spouse is not warranted.  38 U.S.C.A. §§ 1115, 
5102, 5107, 5110 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.31, 3.204, 3.216, 3.401 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates:  (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

In June 1971, the RO granted service connection for post-
operative lumbar laminectomy and assigned a 10 percent 
disability rating.  The veteran submitted a certified copy of 
his marriage license in September 1971.  The veteran 
submitted a copy of the marriage license in January 1974.  
The veteran included his spouse's name, the date of his 
marriage, and the place of his marriage on unrelated claims 
received in March 1983 and October 1988.  

The veteran initiated a claim for type II diabetes mellitus 
based on exposure to herbicides in June 2001.  The veteran 
listed his spouse as his nearest relative.  In an August 2001 
rating decision, the RO granted service connection for type 
II diabetes and assigned a 20 percent disability rating 
effective from July 9, 2001.  The veteran's combined rating 
was increased to 30 percent effective from July 9, 2001.  

The veteran was notified of the decision in a letter dated 
September 10, 2001.  The RO informed the veteran that the 
information sent to VA by the veteran regarding his 
dependents was incomplete, and he had one year from the date 
of the letter in which to submit evidence.  The RO included a 
VA Form 21-686c, "Declaration of Status of Dependents," and 
requested that the veteran include all applicable information 
and return the form within one year of the date of the 
letter.  The veteran did not respond to the RO's letter and 
did not provide the information needed for VA to award an 
additional amount of compensation for dependents within one 
year of the September 2001 letter.

The veteran submitted a VA Form 21-686c in January 2003 at 
which time he averred that payment for the 30 percent 
combined disability rating should have included his spouse as 
a dependent effective from July 9, 2001.

The Board notes first that the effective date for the award 
of additional compensation cannot be the date of the 
veteran's marriage in 1969 or the date dependency arose, 
which also would have been the date of his marriage, because 
he did not have a disability rating in excess of 30 percent 
in effect at that time, and therefore, he was not entitled to 
additional compensation for dependents at that time.  38 
C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i), (b)(2).

The veteran became entitled to additional compensation for 
dependents on July 9, 2001, the effective date for the 
combined disability rating of 30 percent.  38 C.F.R. § 
3.4(b)(2).  Although the veteran had earlier submitted a 
certified copy of his marriage license in September 1971, he 
did not meet the threshold combined rating requirement in 
order to be entitled to additional compensation for a spouse 
at that time.  38 C.F.R. § 3.4(b)(2).  When the veteran was 
asked to submit additional information in response to the 
September 10, 2001, letter, he did not do so until 2003.  
Thus, even though July 9, 2001, is the effective date of the 
qualifying disability rating under 38 C.F.R. § 
3.401(b)(1)(3), the veteran did not submit, within a year of 
notification of the rating action awarding the 30 percent 
combined rating, certain information which the RO needed in 
order to award him the additional compensation.  In 
particular, he did not submit his wife's social security 
number.

In this regard, the Board notes that Congress amended the 
statute in 1990 to provide the following:  Any person who 
applies for or is in receipt of any compensation or pension 
benefit under laws administered by the Secretary shall, if 
requested by the Secretary, furnish the Secretary with the 
social security number of such person and the social security 
number of any dependent or beneficiary on whose behalf, or 
based upon whom, such person applies for or is in receipt of 
such benefit . . .  38 U.S.C.A. § 5101(c)(1).  VA updated its 
regulations in compliance with the amendment in March 1992.  
38 C.F.R. § 3.216.  Thus, because the veteran did not provide 
this information within one year of the September 2001 
notification letter, the RO could not award benefits based on 
the July 9, 2001, effective date of the 30 percent rating. 38 
C.F.R. § 3.401(b)(3).

Regarding the four possible effective dates delineated in 38 
C.F.R. § 3.401(b), the date the veteran's claim for 
additional compensation for dependents was received by the RO 
was January 2, 2003, and on this VA Form 21-686c he provided 
his wife's social security number.  38 C.F.R. § 
3.401(b)(1)(ii).  The date that dependency arose was December 
[redacted], 1969, i.e., the date that the veteran married his spouse.  
38 C.F.R. § 3.401(b)(2).  The effective date when the 
veteran's combined rating was increased to at least 30 
percent was July 9, 2001.  38 C.F.R. § 3.401(b)(3).  Finally, 
pursuant to 38 C.F.R. § 3.31, the date of the veteran's award 
for additional compensation for his wife as a dependent was 
February 1, 2003.  38 C.F.R. § 3.401(b)(4).  As the law 
instructs that the effective date for additional compensation 
for dependents is the latest of the four aforementioned 
dates, the correct effective date for the additional award is 
February 1, 2003.  Thus, the evidence is against the award of 
an effective date prior to February 1, 2003, based on 
additional compensation benefits on account of a dependent 
spouse.  

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 and Supp. 2005); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001);  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

This case involves the application of law to certain facts, 
such as the effective date for a combined rating higher than 
30 percent and the date when information, which was needed to 
award additional compensation for the veteran's wife, was 
received by the RO, and those facts are already established 
by the evidence now of record and are not in dispute.  Thus, 
because the law as mandated by statute, and not further 
development of evidence, is dispositive of this appeal, 
further action to address the VCAA is not necessary.  Mason 
v. Principi, 16 Vet. App. 129 (2002); see also Sabonis, 6 
Vet. App. at 429- 30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).


ORDER

An effective date prior to February 1, 2003, for additional 
compensation benefits based on a dependent spouse is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


